IN THE SUPREME COURT OF IOWA
                                 No. 16–1988

                             Filed March 10, 2017


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

        Complainant,

vs.

RICHARD DILLON CROTTY,

        Respondent.


        On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



        The grievance commission found an Iowa attorney violated several

rules    of   professional   conduct    while   representing   a   personal

representative in an estate and a claimant in a worker’s compensation

claim. The commission recommends a ninety-day suspension of the

attorney’s license.    We suspend the attorney’s license for sixty days.

LICENSE SUSPENDED.


        Tara van Brederode and Wendell J. Harms, for complainant.



        Richard D. Crotty, Omaha, Nebraska, pro se.
                                    2

HECHT, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board filed a

complaint alleging that an Iowa lawyer violated several disciplinary rules

while representing a personal representative in an estate and in handling

an appeal of a worker’s compensation case.          After a hearing, the

Grievance Commission of the Iowa Supreme Court found the lawyer

violated several rules and recommended his license to practice be

suspended for ninety days. Upon our de novo review, we find the lawyer

violated various rules, and we conclude his license should be suspended

with no possibility of reinstatement for sixty days from the date of this

opinion.

      I. Prior Proceedings.

      Richard Crotty was first licensed to practice law in Iowa in 1975.

Upon investigation of a complaint lodged against Crotty in 2013, the

Iowa Supreme Court Attorney Disciplinary Board (Board) filed a

proceeding before the Grievance Commission of the Supreme Court of

Iowa (commission) alleging Crotty violated several ethical rules in

representing the administrator of an estate and in representing a

claimant in a worker’s compensation case.

      Following a hearing, the commission filed its findings of facts,

conclusions   of   law,   and   recommendations    with   this   court   on

November 17, 2016.        The commission found Crotty violated several

ethical rules while representing the administrator of the estate when he

failed to disclose to the court that certain documents filed with the court

in the probate proceeding bore forged signatures and by charging and

receiving excessive and unauthorized attorney fees.       The commission

found Crotty violated ethical rules in the worker’s compensation matter

by practicing law after his license had been suspended for failing to
                                           3

comply with continuing legal education requirements. The commission

recommended Crotty’s license to practice law in Iowa be suspended for at

least three months and that as a condition of any reinstatement he be

required to show completion of at least eight hours of continuing legal

education on probate law.

       II. Findings of Fact.

       A. The Cleaver Estate. While practicing law in Council Bluffs in

2012, Crotty was contacted by Leonard Cleaver who requested legal

representation. Leonard sought Crotty’s counsel in enforcing a judgment

lien against Nancy Cleaver, the ex-wife of Leonard’s father, Richard

Cleaver. 1

       When the marriage of Nancy and Richard was dissolved in 2006,

the family residence was awarded to Nancy.                    Richard was granted

personal property and a judgment against Nancy in the amount of

$34,600, payable upon sale of the residence. Richard died intestate in

2007, leaving four sons as his only heirs. Nancy sold the residence in

2012, but the judgment lien was not satisfied at the time of the sale.

       Leonard      and    Crotty    signed    an   attorney fee      agreement       on

August 21, 2012.        The agreement did not include a description of the
scope or purpose of Crotty’s representation, but it provided for a one-

third contingent fee. 2 Crotty sent letters dated August 22 to Leonard’s

siblings, Richard Jr., Ronald, and Michael, informing them of his

representation of Leonard in the effort to enforce the judgment lien


       1Nancy   was the stepmother of Richard’s four sons: Richard Jr., Ronald, Leonard,
and Michael.
       2Although    the heading on the contract read “Attorney Fee Contract (Personal
Injury),” the only objective of the representation discussed by Crotty and Leonard before
signing it was collection of the judgment against Nancy.
                                          4

against Nancy. 3 Crotty also sent a letter to Nancy demanding prompt

payment of the judgment.

       Having concluded that any action against Nancy to enforce the

judgment should be brought by Richard Cleaver’s estate, Crotty prepared

and Leonard signed a petition for administration and appointment of an

administrator.      A new attorney fee agreement was also signed on

September 12 providing Crotty would represent Leonard “in connection

with the estate of [Richard Cleaver Sr.].” 4 The court appointed Leonard

administrator of the estate and Leonard formally designated Crotty as his

attorney for the administration of the estate on September 13.

       Leonard told Crotty that two of his siblings—Richard Jr. and

Ronald—were not supportive of the estate’s claim against Nancy and

wanted nothing to do with it.           Relying on Leonard’s representation,

Crotty prepared renunciation documents for signature by Richard Jr.

and Ronald and gave the documents to Leonard on September 19.

Leonard left Crotty’s office with the documents and brought them back

bearing signatures later the same day.             Crotty’s secretary thought it

unusual that Leonard could have secured his brothers’ signatures in less

than an hour.        Yet when Crotty asked Leonard directly about the

authenticity of the signatures, Leonard attested that his brothers had

signed the renunciations.          Relying on Leonard’s affirmation of the

authenticity of his brothers’ signatures, Crotty filed the renunciations

with the court.


       3The    letters informed Richard Jr., Ronald, and Michael that if they did not
respond within ten days, Crotty would assume they did not wish to proceed with
collection of the judgment.
       4Like the attorney fee contract signed by Crotty and Leonard on August 21, this

one also called for a contingent attorney fee of one-third of any recovery.
                                            5

       Nancy responded quickly through counsel to Crotty’s demand

letter and agreed to pay the sum of $34,600 in exchange for satisfaction

of the judgment lien.         On September 24, Crotty presented Leonard’s

application to a district court judge for approval of the estate’s settlement

of the claim against Nancy and Crotty’s claim for attorney fees.                     The

application briefly described the factual and legal bases for the estate’s

claim against Nancy and requested the court’s approval of a settlement

in the amount of $34,600 and Crotty’s attorney fee.                       Notably, the

application did not disclose to the court the gross amount of the attorney

fee claimed by Crotty in connection with the proposed settlement or a

formula for its computation; nor did the application itemize the amount

of time spent or the work performed by Crotty in achieving the settlement

for the estate. The district court signed an order prepared and presented

by Crotty, finding the settlement was “reasonable and in the best

interests of the estate,” and further finding “[Crotty’s] fees hereunder are

fair and reasonable and were necessary.” 5

       Crotty prepared and Leonard signed a release which was provided

to Nancy in consideration for her payment of $34,600 to the estate.

Crotty retained the sum of $11,533.33 from the settlement proceeds as
his fee.    He distributed the remainder of the proceeds to Leonard for

distribution to the heirs.




       5Richard   Jr., Ronald, and Michael received no notice of Leonard’s application for
approval of the settlement or Crotty’s fee before the court entered its order approving
both on September 24. The district court judge who entered the order later explained in
testimony before the grievance commission that the order approved an attorney fee for
Crotty’s legal services in collecting the judgment; the court did not view the order as an
approval of either an ordinary or extraordinary fee for services rendered by Crotty in the
administration of the estate.
                                    6

      Leonard made uneven initial distributions of the net settlement

proceeds to his brothers: $9033.33 to Michael, $1500 to Richard Jr., and

$1500 to Ronald.    Richard Jr. and Ronald found it peculiar that the

distributions to them were in cash and decided to investigate the terms

of the settlement. In the course of their investigation, Richard Jr. and

Ronald revealed to Crotty that they had not signed the renunciations.

Upon learning this, Crotty sent a letter to Leonard on October 23

revealing Crotty’s discovery of the fact that the signatures on the

renunciations were forged and demanding that he return the settlement

proceeds.

      Although the record does not disclose the substance of Leonard’s

response to Crotty’s letter of October 23, Crotty concedes that, when

confronted, Leonard admitted he forged his brothers’ signatures on the

renunciations. Armed with Leonard’s admission of the forgeries, Crotty

prepared and Leonard signed an application for the appointment of a

successor administrator. The application filed on November 14 alleged

that Leonard’s actions as administrator had “resulted in less than

amicable relationships with the remaining heirs” and that the best

interests of the estate would be served by the appointment of his brother,

Ronald, as administrator.

      The application for appointment of a successor did not inform the

court that the signatures on the two renunciations previously filed in the

case were forged, nor did it reveal that Leonard had made uneven

distributions of the settlement proceeds to the heirs.    However, Crotty

testified that he revealed the forgeries in conversations with two district

court judges before the order appointing Ronald as the successor

administrator was issued on November 14. Both of those judges testified

before the grievance commission. One of them did not recall having such
                                            7

a conversation with Crotty; the other judge—the one who signed the

order appointing Ronald as successor administrator—recalled having a

conversation with Crotty about the fact that the renunciations bore

forged signatures but did not recall discussing other measures Crotty

might or should take to memorialize the forgeries in the court file.

       After several months of inactivity in the estate, Crotty filed a final

report and an accounting which included his request for an ordinary

attorney fee of $812. 6 Ronald subsequently objected to the final report

on the ground that the accounting attached to it by Crotty inaccurately

reported the distributions made by Leonard to the heirs.                   Neither the

final report filed by Crotty nor the attorney fee requested by Crotty were

approved by the court.         Crotty moved to withdraw as counsel for the

administrator, asserting the estate’s nonpayment of an attorney fee as

the reason.      The district court granted Crotty’s unresisted motion on

April 29.

       The estate remained open. On June 1, the clerk of court issued a

delinquency notice informing Ronald, who was unrepresented at the

time, of Crotty’s failure to file an inventory in the estate.

       On June 11, Crotty filed a small claims case against Ronald

asserting a claim in the amount of $812 for attorney fees for legal

services rendered in the administration of the estate. Ronald disputed

Crotty’s claim, but the parties reached a compromise settlement. Ronald

paid Crotty the sum of $670 in exchange for a release and dismissal of

the small claims case.




        6The final report filed by Crotty on March 7, 2013, did not refer to the fact that

the signatures on the renunciations were forged.
                                           8

       On September 3, the district court ordered Ronald to appear and

show cause why he should not be held in contempt for failing to file an

inventory report in the estate.          Ronald appeared as ordered, and the

court directed him to hire counsel to complete the work necessary to

close the estate. In compliance with the court’s directive, Ronald hired

Leo Martin as his counsel for completion of the estate proceedings.

       On January 9, 2014, Martin filed a report and inventory together

with affidavits signed by Richard Jr. and Ronald attesting that their

signatures were forged on the renunciations filed earlier in the estate

proceedings.      Martin also filed an application requesting instructions

from the court as to the amount of attorney fees Crotty was entitled to for

his services to the estate and for a determination of how the estate’s only

asset—the settlement proceeds—should be distributed. 7                    Following a

hearing on March 6, the district court ordered Crotty to refund $670 to

the estate because that fee had neither been earned nor approved by the

court. In its April 16 order, the court further found that the fair and

reasonable extraordinary fee for Crotty’s services to the estate in securing

payment of the judgment against Nancy was $5000 8 and ordered Crotty

to refund $7203.33 to the estate within thirty days. 9



       7Because   Crotty had already received fees in the amounts of $11,533.33 and
$670 from the estate, Martin’s application requested the court to decide whether Crotty
had been overpaid and should be ordered to refund fees to the estate. The application
filed by Martin also revealed the unequal amounts of distributions paid to the four heirs
to date and requested the court to determine whether those distributions should be
reallocated among them.
       8Thecourt found Crotty had spent twenty hours in securing payment of the
judgment and a reasonable rate for the services was $250 per hour.
       9The court directed the administrator to distribute equally among the heirs any
estate assets remaining after paying the fees of the successor attorney and
administrator and to file an amended final report.
                                    9

      Crotty filed a motion to set aside the district court’s order and

sought a new hearing. The court rejected Crotty’s posthearing requests

for relief, and Crotty filed a notice of appeal on June 18. The appeal was

dismissed, however, because Crotty failed to comply with our rules of

appellate procedure.     After the administrator sought further court

intervention in securing the repayment, Crotty eventually refunded the

sum of $7203.33 to the estate.

      B. Freeman Worker’s Compensation Matter. Crotty’s license to

practice law in Iowa was suspended by an order of this court on

December 5, 2014, for failing to comply with Iowa Court Rule 41.4. See

Iowa Ct. R. 41.4 (requiring Iowa attorneys to file annual report with

commission on continuing education). On December 9, while suspended

from the practice of law, Crotty signed a proof brief as counsel for Robert

Freeman who was the claimant in a worker’s compensation case.          On

December 12, Crotty signed the final brief as Freeman’s counsel in the

same case.

      III. Scope of Review.

      Our review of the record made before the commission is de novo.

Iowa Ct. R. 36.21(1); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Bernard, 653 N.W.2d 373, 375 (Iowa 2002). The burden to prove ethical

violations by a convincing preponderance of the evidence is allocated to

the Board.    Iowa Supreme Ct. Att’y Disciplinary Bd. v. Adams, 809
N.W.2d 543, 545 (Iowa 2012). This standard of proof is less demanding

than proof beyond a reasonable doubt, but more demanding than proof

by a preponderance of the evidence.           Id.     “We give respectful

consideration to the commission’s finding of fact and recommended

sanction, but we are not bound by them.”            Iowa Supreme Ct. Att’y

Disciplinary Bd. v. McGinness, 844 N.W.2d 456, 461 (Iowa 2014).
                                        10

      IV. Violations.

      The    Board   alleged   Crotty    violated several   ethical   rules   in

representing the administrator of the Cleaver estate and claimant Robert

Freeman in a worker’s compensation case. Like the commission, we find

Crotty violated ethical rules in both matters.

      A.    The Cleaver Estate. The Board alleged that Crotty violated

several ethical rules in connection with the Cleaver estate.          First, the

Board alleged Crotty obtained fees in violation of Iowa Rule of

Professional Conduct 32:1.5(a) (violating restrictions imposed by law) by

violating Iowa Court Rules 7.2(2) (ordinary fees), 7.2(3) (extraordinary

fees), and 7.2(4) (schedule for ordinary fee collection) and further alleged

that by taking the unauthorized fees Crotty violated Iowa Rule of

Professional Conduct 32:8.4(d) (prejudice to the administration of

justice). Second, the Board alleged Crotty violated several rules of ethics

in connection with his client’s forging of signatures on estate documents

filed with the court.   Specifically, the Board alleged he violated Iowa

Rules of Professional Conduct 32:1.2(d) (counselling or assisting a client

to engage in crime or fraud), 32:1.4(a)(5) (communicating legal limits of

lawyer’s powers to client), 32:3.3(a)(3) (candor to court), 32:8.4(c)

(conduct involving dishonesty, fraud, deceit, or misrepresentation). The

commission found Crotty violated all of these rules except rule

32:1.4(a)(5).

      1. Fees obtained. The Board alleged and the commission found

Crotty violated Iowa Rules of Professional Conduct 32:1.5(a) and

32:8.4(d) in connection with the fee he obtained for his work in the

Crotty estate. We agree.

      Rule 32:1.5(a) of the Iowa Rules of Professional Conduct provides

that “[a] lawyer shall not . . . charge, or collect an unreasonable fee or an
                                     11

unreasonable amount for expenses, or violate any restrictions imposed

by law.”     Iowa R. Prof’l Conduct 32:1.5(a).       Our rules of probate

procedure impose several restrictions on the process for obtaining

attorney fees in probate matters.     A violation of any of those probate

rules can thereby also constitute a violation of rule 32:1.5(a).

      In our rules of probate procedure, fees for ordinary services are

governed by rules 7.2(2) and 7.2(4), and fees for extraordinary services

are governed by rule 7.2(3). Rule 7.2(2) provides, “When fees for ordinary

services are sought pursuant to Iowa Code sections 633.197 and

633.198, proof of the nature and extent of responsibilities assumed and

services rendered shall be required.”     Iowa Ct. R. 7.2(2).      Rule 7.2(4)

prescribes a timeline for the payment of such fees. Id. r. 7.2(4). When,

as was the case in the Cleaver estate, neither a federal estate tax return

nor an Iowa inheritance tax return is required, one-half of the fees for

ordinary services may be paid when the probate inventory is filed. Id.

The commission found Crotty’s taking of the $670 fee before a probate

inventory was filed violated a temporal restriction on taking fees for

ordinary services and therefore also constituted a violation of rule

32:1.5(a).   We agree.    Crotty violated rule 7.2(4) and rule 32:1.5(a) in

taking a fee for ordinary services before the inventory was filed. Further,

Crotty violated rule 7.2(2) by collecting an ordinary fee without justifying

the reasonableness of his claim through an itemized statement of

services rendered.       See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Arzberger, 887 N.W.2d 353, 365 (Iowa 2016).

      Rule 7.2(3) provides,

      When an allowance for extraordinary expenses or services is
      sought pursuant to Iowa Code section 633.199, the request
      shall include a written statement showing the necessity for
      such expenses or services, the responsibilities assumed, and
                                          12
       the amount of extra time or expense involved. In appropriate
       cases, the statement shall also explain the importance of the
       matter to the estate and describe the results obtained. The
       request may be made in the final report or by separate
       application. It shall be set for hearing upon reasonable
       notice, specifying the amounts claimed, unless waivers of
       notice identifying the amounts claimed are filed by all
       interested persons. The applicant shall have the burden of
       proving such allowance should be made.

Iowa Ct. R. 7.2(3). The commission found Crotty violated this rule—and

thereby rule 32:1.5—by taking a contingent fee in the amount of

$11,533.33, substantially in excess of the statutory limit on fees for

ordinary services. See Iowa Code § 633.197 (2017) (prescribing limit of

fees payable to personal representatives for ordinary services); id.

§ 633.198      (authorizing      compensation        of   attorney      for   personal

representative to be “such reasonable fee as may be determined by the

court, for services rendered, but not in excess of the schedule of fees

herein provided for personal representatives”). We conclude the Board

proved Crotty violated rule 7.2(3) by taking the contingent fee without

requesting a hearing on the application or filing waivers signed by the

heirs. 10

       Iowa Rule of Professional Conduct 32:8.4(d) provides “[i]t is

professional misconduct for a lawyer to . . . engage in conduct that is
prejudicial to the administration of justice.”             Iowa R. Prof’l Conduct

32:8.4(d). The Board urges that Crotty’s conduct in the Cleaver estate

        10As we have noted, the district court concluded in the estate proceedings that

the contingent fee of $11,533.33 taken by Crotty for collecting the judgment was
unreasonable in amount when considered in light of the factors listed in rule 32:1.5(a).
The Board alleged and the commission also found Crotty violated this ethical rule by
collecting that fee. Because we find Crotty violated rule 32:1.5(a) by taking the fee
without a hearing upon reasonable notice to the heirs or filing waivers of such a hearing
under rule 7.2(3), we do not decide on this record whether the contingent fee was
unreasonable in amount. Because we have already found another violation of rule
32:1.5(a), any determination of unreasonableness of the amount of the fee would not
affect the sanction we impose in this case.
                                         13

violated this rule.    We will find a violation of this rule if a lawyer’s

conduct “impedes ‘the efficient and proper operation of the courts or of

ancillary systems upon which the courts rely.’ ” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Taylor, 814 N.W.2d 259, 267 (Iowa 2012) (quoting

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96,

102–03 (Iowa 2012)).     Crotty took attorney fees in the estate without

notice to the heirs and before they were authorized under the applicable

court rules.   Court proceedings were consequently instituted in the

estate to litigate the appropriate amount of attorney fees owed by the

estate to Crotty. Accordingly, we conclude he violated rule 32:8.4(d).

      2. The forgeries. As we noted above, the Board alleged Crotty’s

actions   concerning    his   client’s    forgeries   violated   Iowa   Rules   of

Professional Conduct 32:1.2(d), 32:1.4(a)(5), 32:3.3(a)(3), and 32:8.4(c).

The commission found Crotty violated each of these rules except rule

32:1.4(a)(5). We conclude Crotty’s actions concerning his client’s forgery

do not amount to a disciplinary violation.

      The Board first alleged Crotty violated rule 32:1.2(d) in failing to

disclose to the court that the renunciations filed with the court were

forged. This rule provides,

      A lawyer shall not counsel a client to engage, or assist a
      client, in conduct that the lawyer knows is criminal or
      fraudulent, but a lawyer may discuss the legal consequences
      of any proposed course of conduct with a client and may
      counsel or assist a client to make a good faith effort to
      determine the validity, scope, meaning, or application of the
      law.

Iowa R. Prof’l Conduct 32:1.2(d). Although the commission did not find

that Crotty knew the signatures of Richard Jr. and Ronald were forged

when he filed the renunciations with the court, it nonetheless found

Crotty violated the rule when he failed to reveal to the court Leonard’s
                                    14

forgeries in the application for appointment of a successor administrator,

in the final report, or in a separate application requesting Leonard be

held in contempt.    In particular, the commission found Crotty’s vague

written characterization of the reason for appointing a successor

administrator misled the court and aided Leonard’s perpetration of a

fraud. We respectfully disagree. We conclude the Board failed to prove

Crotty either counseled Leonard to forge the signatures of his brothers or

knowingly assisted him in perpetrating a fraud on the court. We credit

Crotty’s testimony that he was unaware of the forgeries when he filed the

renunciations with the court. We also are convinced that Crotty verbally

revealed the forgeries to the court when he presented the application and

order for appointment of a successor administrator. Although we believe

it would have been a better practice to further disclose the forgeries in a

motion to withdraw the renunciations filed in the probate proceeding, we

find the Board failed to meet its burden to prove a violation of rule

32:1.2(d).

      Second, the Board alleged Crotty violated rule 32:1.4(a)(5) by

failing to consult with his client, Leonard, about any relevant limitation

on his conduct when he knew Leonard expected assistance not permitted

by the Iowa Rules of Professional Conduct or other law. Rule 32:1.4(a)(5)

requires every lawyer in Iowa to communicate “any relevant limitation on

the lawyer’s conduct when the lawyer knows that the client expects

assistance not permitted by the Iowa Rules of Professional Conduct or

other law.” Id. r. 32:1.4(a)(5). The commission found no violation of this

rule in the record and neither do we.

      Third, the Board alleged Crotty violated rule 32:3.3(a)(3) because

he did not act with candor toward the court after learning of the

forgeries.   This rule provides a lawyer “shall not knowingly . . . offer
                                           15

evidence that [he or she] knows to be false.” Id. r. 32:3.3(a)(3). As we

have already noted, Crotty did not know the renunciations were forged

when he filed them with the court. But this does not end our analysis of

the Board’s claim under this rule, for the rule also requires Crotty to

“take reasonable remedial measures, including, if necessary, disclosure

to the tribunal” when he came to know of the forgeries. 11 Id. Comment

10 to rule 32:3.3 informs our understanding of Crotty’s obligation under

the rule:

       If withdrawal from the representation is not permitted or will
       not undo the effect of the false evidence, the advocate must
       make such disclosure to the tribunal as is reasonably
       necessary to remedy the situation, even if doing so requires
       the lawyer to reveal information that otherwise would be
       protected by rule 32:1.6. It is for the tribunal then to
       determine what should be done—making a statement about
       the matter to the trier of fact, ordering a mistrial, or perhaps
       nothing.

Id. r. 32:3.3(a)(3), cmt 10. Although, as we have already noted, it would

have been better if Crotty had disclosed the forgeries in a writing filed

with the court or specifically sought direction from the court as to any

additional measures he should take under the circumstances, we cannot

say on this record that his verbal disclosure of the forgeries to the court

was an unreasonable measure under the circumstances presented here.

Accordingly, we find no violation of rule 32:3.3(a)(3).

       11We    assume without deciding that the renunciations filed with the court
constituted an offer of “evidence” under rule 32:3.3(a)(3). Although the renunciations
were not testimony or exhibits presented in a hearing or trial, they did make
representations to the court about material facts in an estate proceeding and were
arguably relevant to Crotty’s duty of candor. See Lipman v. Dickinson, 174 F.3d 1363,
1371–72 (Fed. Cir. 1999) (finding attorney violated duty of candor in an administrative
appeal before the Commissioner of Patents and Trademarks by continuing to propound
affidavits after the affiants notified the attorney that the affidavits were inaccurate and
should not be used for any purpose); In re Scahill, 767 N.E.2d 976, 980–81 (Ind. 2002)
(per curiam) (finding attorney who failed to update client’s financial declaration and
reveal an IRA no longer existed at the time of trial violated his duty of candor to court).
                                     16

      Finally, the Board alleged that Crotty violated rule 32:8.4(c) when

he filed a final report but failed to mention the renunciations in the court

file bore signatures forged by the former administrator. Rule 32:8.4(c)

provides that lawyers may not “engage in conduct involving dishonesty,

fraud, deceit, or misrepresentation.”     Id. r. 32:8.4(c).    The commission

found a violation; however, we are not convinced. A lawyer violating this

rule must act with some level of scienter.               Thus, proof of a

misrepresentation arising from mere negligence will not support a finding

of a violation of this rule. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Netti,

797 N.W.2d 591, 605 (Iowa 2011).          In this case, Crotty disclosed the

forgeries to a district court judge more than four months before he filed a

final report.   Although he could have taken more aggressive remedial

measures, we find Crotty’s failure to do so was not motivated by a

purpose to deceive or defraud the court or the decedent’s heirs, nor was

it the result of an intentional misrepresentation. Crotty explained that

he chose to disclose the forgeries in a conversation with the court rather

than in a motion or application because he was fearful of Leonard’s

reaction. While this explanation might support a finding that Crotty was

lacking in courage to face a client’s wrath if the forgery were revealed to

the court in writing, we are not persuaded that the Board proved Crotty’s

conduct in this context was of a type prohibited under rule 32:8.4(c).

      B.   The Freeman Worker’s Compensation Matter.                The Board

also alleged that Crotty violated several court rules during the fifteen

days following the suspension of his law license on December 5, 2014.

In particular, he failed to take several actions required of Iowa lawyers

who are suspended under chapter 41 of this court’s rules for failing to

satisfy continuing legal education requirements.              See Iowa Ct. R.

41.5(2)(a) (notice to clients in all pending matters to seek legal advice
                                          17

elsewhere); id. r. 41.5(2)(b) (deliver to all clients in pending matters any

papers or other property to which they are entitled or notify them of

suitable time and place where papers and other property may be

obtained); id. r. 41.5(2)(d) (notify opposing counsel in pending litigation of

the suspension).     Crotty concedes that he failed to comply with these

requirements and that he also violated rule 41.5(2)(g) by failing to file

with the Board within thirty days of his suspension proof of his

performance of the requirements under rule 41.5(2)(a)–(f).            See id.

r. 41.5(2)(g).

       We conclude the Board met its burden to prove Crotty violated

several ethical rules when he performed legal services in the Freeman

case during the week following his suspension.           In particular, Crotty

admitted that he continued to perform legal services in the appeal of

Freeman’s worker’s compensation case for several days after his

suspension commenced and that he did not withdraw. In doing so, he

violated rule 32:1.16(a)(1) (requiring withdrawal if the representation will

result in a violation of the Iowa Rules of Professional Conduct or other

law) and rule 32:5.5(a) (prohibiting practice of law in a jurisdiction in

violation of the regulation of the legal profession in that jurisdiction). See

id. r. 32:1.16(a)(1); id. r. 32:5.5(a).

       V. Sanction.

       We next consider what sanction is appropriate for an attorney who

violated our rules restricting the charging and collecting of attorney fees

in probate matters and who violated rules governing the conduct of an

attorney whose license is suspended.           When choosing the appropriate

sanction for an attorney’s violation of ethical rules,

       we consider the nature of the violations, the attorney’s
       fitness to continue in the practice of law, the protection of
       society from those unfit to practice law, the need to uphold
                                   18
      public confidence in the justice system, deterrence,
      maintenance of the reputation of the bar as a whole, and any
      aggravating or mitigating circumstances.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761 N.W.2d 53, 61

(Iowa 2009) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ireland,

748 N.W.2d 498, 502 (Iowa 2008) (per curiam)).       We seek to “achieve

consistency with prior cases when determining the proper sanction.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761,

769 (Iowa 2010).

      Crotty is not the first Iowa lawyer to violate our rules controlling

the charging and collecting of attorney fees in probate matters. “In prior

cases, the resulting discipline has ranged from a reprimand to a

suspension of various degrees.” Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Carty, 738 N.W.2d 622, 624 (Iowa 2007). In a recent survey of our

cases involving sanctions for violations of the rules and statutes

governing attorney fees in probate matters, we observed that “if an

attorney violates probate rules by taking an early fee to which she is

otherwise entitled, later obtains a court order authorizing the fee, and

causes no other harm to the client, we may issue a public reprimand.”

Arzberger, 887 N.W.2d at 368.     If, however, the attorney “charges an

excessive fee or engages in misrepresentation, we may suspend the

attorney.” Id.

      In Iowa Supreme Court Board of Professional Ethics & Conduct v.

Evans, the Board filed a complaint alleging an experienced probate

attorney took attorney fees in two probate matters before they were

authorized under the applicable law and charged an excessive attorney

fee in one of those matters.   537 N.W.2d 783, 784 (Iowa 1995).       We

suspended the attorney’s license with no possibility of reinstatement for

thirty days. Id. at 786.
                                     19

      In Arzberger, we found an attorney charged and collected an

extraordinary fee in a probate proceeding without making application for

or receiving court approval. 887 N.W.2d at 366–67. Although we found

the attorney made misrepresentations to her client and the commission,

we found her commendable record of volunteer community service and

efforts to institute better office procedures to reduce the risk of similar

future errors were mitigating factors, and we imposed a suspension of

thirty days. Id. at 367–69.

      In Carty, an experienced probate attorney charged and received a

fee in excess of $19,000 for ordinary services to an estate. 738 N.W.2d at

623. He later discovered the estate’s assets were overvalued by nearly

$90,000 and that his fee had therefore been incorrectly calculated. Id.

Although he amended the probate inventory to reflect the correct asset

valuation, he did not take steps to reduce the amount of his fee for

ordinary services to the estate.    Id.   Instead, the attorney sought and

received extraordinary fees for services that duplicated some of the work

performed as ordinary services in the estate proceeding. Id. We found

the attorney’s failure to take action to correct the obviously excessive fees

for ordinary and extraordinary services as an aggravating factor and

suspended his license for sixty days. Id. at 625.

      In addition to Crotty’s violation of rules governing probate fees, we

must also consider his conduct in continuing—after his license was

suspended—to practice law for several days in connection with

Freeman’s worker’s compensation proceeding. In recent years we have

been confronted with several disciplinary cases in which attorneys have

been sanctioned for practicing while their licenses were suspended. See,

e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. McCuskey, 814 N.W.2d
250, 257–59 (Iowa 2012); Iowa Supreme Ct. Att’y Disciplinary Bd. v.
                                           20

Hearity, 812 N.W.2d 614, 618, 622 (Iowa 2012); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. D’Angelo, 710 N.W.2d 226, 233, 236–37 (Iowa 2006).

However,      these    cases     are    not     particularly    instructive     in   our

determination of the appropriate sanction for Crotty because they

presented a much broader and more egregious range of violations

requiring a more severe sanction. 12 We find some aggravating factors in

this record affecting our choice of the appropriate sanction. First, this is

Crotty’s second disciplinary action. A history of “prior disciplinary action

is properly considered as an aggravating circumstance.” Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Gallner, 621 N.W.2d 183, 188 (Iowa

2001).    In 1980, Crotty was found in contempt and fined $500 for

practicing law in Iowa while holding a certificate exempting him from

continuing education requirements. Second, Crotty was an experienced

lawyer on the verge of retirement at the time he committed the violations

discussed above. We view his substantial experience in the practice of

law as an aggravating factor. Id.

       We find one mitigating factor in this case as well.                        Crotty

forthrightly admitted that he performed legal services for Freeman after

his license was suspended.              We consider his recognition of some

wrongdoing as a mitigating circumstance affecting our determination of

       12In  McCuskey, we imposed a one-year suspension for assorted misconduct
including dishonesty, fraud, deceit or misrepresentation, trust account violations, and
failure to respond to the board’s complaint. 814 N.W.2d at 254–56, 259. Similarly, in
Hearity, we suspended a lawyer’s license for one year for assorted misconduct including
neglect of an estate, neglect of multiple client matters, collecting unreasonable fees and
practicing law after his license was suspended, and making false representations to the
court. 812 N.W.2d at 618–21, 623. The misconduct of the attorney in Hearity was
aggravated by a history of four prior admonitions. Id. at 622–23. In D’Angelo, we
revoked the license of an attorney who misappropriated client funds in multiple cases,
made misrepresentations to the court, neglected a client’s family law matter, practiced
while his license was suspended, and failed to cooperate with the board. 710 N.W.2d at
236–37.
                                      21

the appropriate sanction.       Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Lane, 642 N.W.2d 296, 302 (Iowa 2002).

      After    consideration   of   the   record,   relevant   precedent,   and

aggravating and mitigating factors, we conclude a suspension of sixty

days is appropriate.      We conclude Crotty’s misconduct in taking

unauthorized fees in the Cleaver estate is similar to the conduct in Evans

and Arzberger in which suspensions of thirty days were imposed.              A

slightly longer suspension of sixty days is warranted in this case,

however.      Crotty continued to perform legal services in the Freeman

matter for several days after his license was suspended and this is the

second time he engaged in the practice of law in Iowa when he was not

authorized to do so. Additionally, we find troubling Crotty’s use of an

improper small-claims action to coerce a client into paying a fee that

Crotty knew was not due and could only be obtained through the

auspices of the probate court.

      VI. Conclusion.

      We suspend Crotty’s license to practice law in Iowa for a period of

sixty days. The suspension imposed in this case applies to all facets of

the practice of law as provided by Iowa Court Rule 34.23(3) and requires

notification to clients, as provided by rule 34.24. As Crotty is already

under suspension for failing to comply with the continuing legal

education requirements for Iowa lawyers, prior to any reinstatement to

practice law, he must establish that he has satisfied and brought current

all continuing legal education obligations. The costs of this proceeding

are assessed against Crotty pursuant to Iowa Court Rule 36.24.

      LICENSE SUSPENDED.